Citation Nr: 1040852	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person or 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which the RO denied, inter alia, 
SMC based on the need for regular aid and attendance of another 
person or housebound status.  In August 2006, the Veteran filed a 
notice of disagreement.  A statement of the case (SOC) was issued 
in November 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) also in 
November 2006.

The Veteran submitted additional statements after the last 
adjudication of the issue by the RO. Waiver of RO review of that 
evidence was not received.   In addition, a March 2008 VA 
examination has been associated with the claims file after the 
February 2008 Supplemental SOC.  The Board is granting the 
Veteran's claim for special SMC based on the need for regular aid 
and attendance.  Given the favorable disposition in this case, 
the Board sees no reason to remand this issue for the RO to 
consider the new evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of 
peripheral neuropathy of the right lower extremity (rated as 60 
percent disabling), peripheral neuropathy of the left lower 
extremity (rated as 60 percent disabling), coronary artery 
disease (rated as 30 percent disabling) and diabetes mellitus 
type II (rated as 20 percent disabling; the combined disability 
rating is 100 percent. 

2.  The Veteran also has several nonservice-connected 
disabilities, to include rheumatoid arthritis, vasculitis, non-
union fracture of the left humerus, avascular necrosis of the 
hips, pulmonary hypertension, and hypertension.

3.  Medical examiners have indicated that, as a result of the 
combined effects of the Veteran's disabilities, he is bedridden 
and requires daily assistance from his wife or the personal 
health care services of a skilled provider.

4. The overall competent evidence is at least in equipoise as to 
whether Veteran's service-connected disabilities, alone, are of 
sufficient severity to warrant the regular aid and assistance of 
another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the grant of SMC, based on aid and attendance, are 
met.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for SMC connection 
on appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  

II.  Analysis

SMC at the aid and attendance rate is payable when a veteran, due 
to service-connected disability, has suffered the anatomical loss 
or loss of use of both feet or one hand and one foot, or is blind 
in both eyes, or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance. See 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2010).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria 
for determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he is 
permanently bedridden, are contained in 38 C.F.R.              § 
3.352(a) (2010). That regulation provides that the following will 
be accorded consideration in determining the need for regular aid 
and attendance: inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect him from hazards or dangers 
incident to his daily environment.

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain in 
bed, is a proper basis for this determination. The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  It is not 
required that all of the above disabling conditions be found to 
exist before a favorable rating may be made. The particular 
personal functions that a veteran is unable to perform should be 
considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that there is 
a constant need.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See 38 C.F.R. § 
3.352(a).

In addition, SMC at the housebound rate is payable when a veteran 
has a single service-connected disability rated 100 percent and 
(1) has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected disability 
or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The 
requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is 
substantially confined as a direct result of service-connected 
disabilities to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  See 
38 C.F.R. § 3.350(3)(i)(2) (2010).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the criteria for the payment of SMC based on the need 
for regular aid and attendance of another person or housebound 
status are met.

In this case, pertinent to the claim on appeal, the Veteran's 
service-connected disabilities are peripheral neuropathy of the 
right lower extremity (rated as 60 percent disabling), peripheral 
neuropathy of the left lower extremity (rated as 60 percent 
disabling), coronary artery disease (rated as 30 percent 
disabling) and diabetes mellitus type II (rated as 20 percent 
disabling); the Veteran's combined evaluation is 100 percent.  He 
claims that these service-connected disabilities, alone, have 
rendered him so helpless as to need regular aid and attendance.

VA and private medical records reflect the Veteran's long history 
of health problems and hospitalizations.  These records indicate 
that the Veteran not only suffers from the disabilities listed 
above, but also from many non-service connected disabilities, 
including hypertension, rheumatoid arthritis , vasculitis, hip 
fractures, and necrosis of the hip.  A report from the Carolina 
Pine Regional Medical Center in May 2001 notes hospitalization 
for general deterioration.  He was also hospitalized in March 
2006 secondary to lethargy and hypoglycemia.

VA outpatient treatment records from 2005 notes that the Veteran 
arrived for appointments via ambulance and on a stretcher.  In 
February 2006, it was noted that the Veteran had limited mobility 
and relied upon his wife to push him around in a manual 
wheelchair.  It was also indicated that the Veteran required 
assistance with the activities of daily living, including 
bathing, dressing, using the toilet, and transferring to and from 
his bed.  Moreover, it was reported that when the Veteran was not 
in his wheelchair, he was in bed.

Records from McLeod Health from 2006 report that the Veteran had 
been bedridden for 2 years and was cared for by his wife and home 
health nurse.  It was also noted that the Veteran had difficulty 
performing activities of daily living due to decreased mobility, 
his medical status, and the fact that he was on bed rest.

A July 2006 statement from the a treating physician at the VA 
medical center notes that the Veteran has a past medical history 
of rheumatoid arthritis, vasculitis, non-union fractures of the 
left humerus, bilateral avascular necrosis of the hip, pulmonary 
hypertension, diabetes mellitus type 2, and chronic non-malignant 
pain.  The physician found that the Veteran was unable to perform 
the activities of daily living and was confined to his bed as a 
result of his combined disabilities.  He also wrote that the 
Veteran was totally dependent on his wife for medication 
administration, food preparation, and hygiene.

The Veteran was also afforded a VA examination in October 2006 
with respect to his claim for SMC.  The examiner noted that it 
was difficult to separate the Veteran's service-connected 
disabilities from his non-service-connected disabilities.  
However, he found that the Veteran's diabetic peripheral 
neuropathy did not account of his incapacitation.  Rather, he 
found that the Veteran was bedridden due to his severe rheumatoid 
arthritis and avascular necrosis of the lower extremities.  He 
also did not believe that the Veteran's coronary artery disease 
was contributing to his disability, and found that his diabetes 
and coronary artery disease were not responsible for his chronic 
obstructive pulmonary artery disease, pulmonary fibrosis, 
hypertension, or deep vein thrombosis.  

Also of record is another statement from treating physician Dr. 
M. at the VA medical center.  He noted that due to the Veteran's 
service-connected disabilities of diabetes mellitus, heart 
disease, and paralysis of the sciatic nerve, he is unable to take 
care of himself, and that these disabilities prevented him from 
feeing and dressing himself.  He also noted that the Veteran 
could not walk and had to be driven by ambulance to all 
appointments.

During a VA neurological examination in March 2008, the examiner 
noted that the Veteran lived at home and his wife was his sole 
caregiver with assistance when she can get it.  It was noted that 
he was unable to get out of bed or even sit in a chair.  Upon 
examination, the examiner found that the Veteran had complete 
paraplegia, with no movement in his legs.  The examiner addressed 
whether or not the Veteran's lower extremity condition was due to 
his non-service-connected deep vein thrombosis, and found that 
this was not the cause, but rather his peripheral neuropathy.  He 
found that the impairment caused by the peripheral neuropathy 
would include severe or complete paralysis of the lower 
extremities, both sensory and motor. 

In this case, competent VA medical examiners and treating 
physicians clearly indicate that, as a result of the combined 
effects of the Veteran's disabilities, he is bedridden and 
completely unable to perform the activities of daily living.  He 
is unable to walk and requires the regular aid and attendance of 
his wife or home health care providers.  The question remains, 
then, as to whether the Veteran is bedridden and requires aid and 
assistance due to his service-connected disabilities alone.

The Board notes that the October 2006 VA examiner essentially 
found that the Veteran's lower extremity impairment, which has 
led to his confinement to a bed or wheelchair, is not due to his 
service-connected peripheral neuropathy.  Instead, he determined 
that the Veteran was bedridden due to his severe rheumatoid 
arthritis and avascular necrosis of the lower extremities.  In 
contrast, the March 2008 VA examiner found that the Veteran's 
lower extremities were completely paralyzed due to his service-
connected peripheral neuropathy.  Moreover, while one statement 
from a VA treating physician noted that it is a combination of 
the Veteran's non-service-connected disabilities and service 
connected disabilities that render him bedridden and unable to 
perform the activities of daily living, a later statement 
indicates another treating physician's belief that the Veteran's 
service-connected disabilities, alone, have rendered him 
bedridden.

Here, the Board finds that these two opinions regarding the 
Veteran's peripheral neuropathy should be accorded relatively 
equal probative weight.  It is noted that both of these examiners 
reviewed the Veteran's claims file and medical history, and the 
record indicates that each performed a thorough examination of 
the Veteran, yet arrived at different conclusions.  In addition, 
the Board has found no reason to favor the opinion of one VA 
treating physician regarding the disabilities that led to the 
Veteran's immobility over the other.  In light of the foregoing, 
then, the Board finds that the competent evidence on the question 
of whether the Veteran's service-connected disabilities, alone, 
has led to his being permanently bedridden or so helpless as to 
be in need of regular aid and attendance, is at least in relative 
equipoise.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

In view of the foregoing, and affording the Veteran the benefit 
of the doubt, the Board finds that the evidence establishes a 
factual need for aid and attendance under the criteria set forth 
in 38 C.F.R. § 3.352(a). In light of the Board's grant of SMC 
based on the need for regular aid and attendance--the greater 
benefit--discussion of the matter of entitlement to SMC based on 
housebound status--the lesser benefit--is unnecessary. 









      (CONTINUED ON NEXT PAGE)
ORDER

SMC, based on the need for regular aid and attendance of another 
person or housebound status, is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


